ITEMID: 001-22776
LANGUAGEISOCODE: ENG
RESPONDENT: SVK
BRANCH: ADMISSIBILITY
DATE: 2002
DOCNAME: HAJDUCEKOVA v. SLOVAKIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant, Ms Ivica Hajdučeková, is a Slovakian national, who was born in 1967 and lives in Košice.
The facts of the case, as submitted by the applicant, may be summarised as follows.
By a judgment delivered on 25 June 1996 the Košice I District Court granted the divorce of the applicant and her husband. The applicant obtained custody of the child born out of wedlock.
On 22 July 1996 the applicant sued her former husband before the Košice I District Court. She claimed that the joint tenancy of the flat in which she had lived together with the defendant be annulled and that she should be declared its exclusive tenant.
Subsequently the father of the applicant’s former husband exchanged the flat for a smaller one with another person. On 21 August 1996 the municipality which owned the flat in which the applicant and her former husband had lived approved of the exchange.
On 21 September 1996 the applicant was prevented from entering the flat as the lock had been changed. She called the police who established that the tenancy rights had been transferred to the above person who turned out to be the new partner of the applicant’s former husband.
On 23 September 1996 the applicant complained to the Košice I District Prosecutor’s Office that by approving the exchange the municipality had acted unlawfully.
On 15 November 1996 the Košice I District Prosecutor informed the applicant that no action would be taken on her petition. The letter stated that the mayor had not exceeded his powers and that the person with whom the applicant’s father-in-law had exchanged the flat had acquired tenancy rights in its respect by virtue of an agreement with the municipality concerned dated 22 August 1996. The letter further indicated that public prosecutors had no power to examine whether the tenancy of the flat had been transferred to the applicant’s former husband in accordance with the relevant law as alleged by the applicant. That issue was to be determined, as a preliminary question, by the courts deciding on the applicant’s action for the joint tenancy to be terminated.
On 19 December 1996 the Košice I District Court dismissed the applicant’s action of 22 July 1996. The court established, after having heard several witnesses and with reference to the documentary evidence available, that the applicant and her former husband had never formally become tenants of the flat. The judgment stated that the flat had been allocated to the father of the applicant’s former husband. The joint tenancy of the flat by the applicant and her former husband could not be derived from the fact that they had lived in the flat as they had failed to meet the statutory requirement that they lived in the flat in a common household together with the user to whom the flat had been allocated. The District Court further held that the transfer of tenancy to the applicant and her former husband was excluded as the apartment in question had been allocated to her former father-in-law in his capacity of an employee of a public organisation.
On 14 February 1997 the applicant appealed and challenged the conclusions reached by the first instance court.
The applicant also applied to the District Court to issue an interim measure prohibiting the new user from purchasing the flat pending the outcome of the proceedings in the applicant’s above action. On 10 July 1997 the Košice I District Court dismissed the request noting, with reference to the above judgment of 19 December 1996, that the applicant had not shown that she had any right in respect of the flat in question. On 23 July 1997 the applicant filed an appeal against this decision.
On 16 October 1997 the applicant challenged the Regional Court judges. She alleged that her former husband, who was a public prosecutor at the Košice Regional Prosecutor’s Office, knew all the Regional Court judges in Košice and had friendly relations with several of them. The applicant further argued that Regional Court judge C. was on friendly terms with her former husband’s mother as the latter had been the superior of the judge’s wife.
On 30 March 1998 the Supreme Court decided that the Regional Court judges to whom the case fell to be examined were not biased. Reference was made to statements by two of the judges according to which they did not know the applicant and her former husband. The Regional Court further noted that judge C. had stated that he had no professional or other contacts with the applicant’s former husband and that he had no relationship with the latter or his mother.
The Supreme Court held that the existence of any personal interests or relations in respect of the parties in the proceedings which could affect an objective assessment of the facts of the case by the three judges concerned had not been established. In particular, there was no indication that the applicant’s former husband had any personal contacts with the judges, and the fact that he worked with the Regional Prosecutor’s Office did not, as such, cast doubts on the impartiality of the judges. Furthermore, it was not shown that judge C. had relations with the mother of her former husband, and the fact that she had been the hierarchical superior of the wife of judge C. related to the past. The Regional Court concluded that the applicant’s fear concerning the lack of impartiality of the judges was not supported by any objective facts.
In the meantime, the applicant learned that the new tenant had requested the municipality to sell the flat to her in accordance with the legislation on sale of municipal apartments. The applicant informed the municipality concerned about the proceedings concerning her action and requested that the sale be suspended.
On 4 March 1998 the Košice I District Court issued an interim measure, at the applicant’s request, prohibiting the Košice I District Office from entering the transfer of ownership of the flat in the land registry pending the delivery of a final decision in the applicant’s action. When delivering this decision the District Court apparently was not aware of the fact that the Košice I District Office had already given leave for the relevant entry to be made in the land registry on 23 Februrary 1998. The applicant learned about the transfer of the ownership on 19 April 1998.
On 21 May 1998 the Košice Regional Court upheld the District Court’s judgment of 19 December 1996. The judgment stated that new relevant facts had occurred in that the flat in question had been transferred to another person who had become its owner on 23 February 1998. Reference was made to Section 70 (2) of the Land Registry Act of 1995. Accordingly, the applicant could not claim that she and her former husband had joint tenancy rights in respect of the flat. The Regional Court further noted, with reference to the relevant provisions of the Code of Civil Procedure, that a party was free to put forward new facts or arguments in his or her appeal and that it was bound to decide on the facts of the case as they existed at the moment of the delivery of judgment.
On 14 September 2000 the General Prosecutor’s Office informed the applicant that the Košice I District Office had not infringed the law by allowing the person who had acquired the flat in question by exchange to be entered as its owner in the land registry. The letter stated that that person had acquired tenancy rights by virtue of an agreement which she had concluded with the municipality which owned the flat on 22 August 1996. Subsequently, the municipality agreed to sell the flat to the tenant in accordance with the relevant law and an agreement was concluded to that effect. At the moment of the entry in the land registry of the new owner there existed no restrictions on the transfer of the ownership of the flat. In particular, under the law in force the fact that proceedings in the applicant’s above action of 22 July 1996 were pending could not affect the validity of the entry in the land registry. As to the interim measure issued by the Košice I District Court on 4 March 1998, the public prosecutor noted that the applicant had expressly requested that the District Office be ordered not to allow the transfer of ownership to be entered in the land registry on 3 March 1998, that is after such an entry had been made.
Section 80 (c) gives everyone the right to bring civil proceedings with a view to having the existence of a right or of a legal relation determined provided that it is justified by a pressing legal interest.
Pursuant to Section 154 (1), a court’s judgment shall be based on facts as they exist at the moment of its delivery.
Section 213 (1) provides that an appellate court is not bound by the facts as they were established at first instance.
Under Section 70 (2), the data entered in the land registry, including information about the rights in respect of the property in question shall be considered trustworthy and binding unless the opposite is shown.
